     Case 4:20-mj-08606-N/A-JR Document 29 Filed 03/31/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     CRAIG H. RUSSELL
 3   Assistant U.S. Attorney
     E-mail: craig.russell@usdoj.gov
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: (520) 620-7300
     Attorneys for Plaintiff
 6
 7                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                                   20-MJ-08606-JR
10                        Plaintiff,
                                                       UNITED STATES’ RESPONSE IN
11          vs.                                        OPPOSITION TO DEFENDANT’S
                                                         MOTION TO RECONSIDER
12                                                             DETENTION
      Andrea Coreen Clemons,
13
14                        Defendant.
15          The United States, through undersigned counsel, responds in opposition to
16   Defendant’s Motion to Reconsider Detention.
17   I.     INTRODUCTION
18          The Defendant has been charged with Conspiring to Transport Illegal Aliens for
19   Profit. (Doc. 1) On February 27, 2020, Judge Ferraro ordered the defendant detained
20   pending trial. (Doc. 9) The Defendant filed a Motion to Reconsider Detention and is
21   seeking to be released to a residential drug treatment facility. (Doc. 17.) For the reasons
22   set forth below, the government opposes this motion.
23
     II.    LAW AND ARGUMENT: DEFENDANT IS STILL A DANGER AND
24
            FLIGHT RISK AND SHOULD REMAIN DETAINED.
25
            A defendant shall be detained pursuant to 18 U.S.C. § 3142(e) when there is “no
26
     condition or combination of conditions will reasonably assure the appearance of the person
27
     as required and the safety of the community.”
28
     Case 4:20-mj-08606-N/A-JR Document 29 Filed 03/31/20 Page 2 of 3




 1            Defendant’s motion, which focuses primarily on whether the defendant should be
 2   released for drug treatment, largely ignores the factors the Court is actually required to
 3   consider in determining whether she should be released or detained pending trial. Those
 4   factors militate strongly for Defendant’s continued detention. Here, the preponderance of
 5   the evidence demonstrates that Defendant is still a flight risk.
 6
     III.     DEFENDANT HAS A LENGHTHY HISTORY OF FAILING TO COMPLY
 7            WITH COURT IMPOSED CONDITIONS AND SHE HAS ALREADY
              FAILED TO COMPLETE DRUG TREATMENT.
 8
 9            In her motion, Defendant requests that she be released to a drug treatment facility.
10   The government opposed the Defendant’s motion due to her track record of ignoring court-
11   imposed conditions and failing to participate in drug treatment. In November of 2013, the
12   Defendant was convicted of failure to appear. She then absconded from the supervision of
13   her probation officer and failed to participate in substance abuse treatment. (Doc. 13) In
14   September of 2016, the defendant was convicted of a dangerous drug violation. She again
15   failed to abide by the conditions of her probation. She was released to a residential drug
16   treatment facility but failed to complete the program. (Doc. 13) She also has numerous
17   other criminal court proceedings in which she consistently failed to appear.
18
     IV.      CONCLUSION
19
            The defendant has shown an inability to abide by court-imposed conditions and an
20
     unwillingness to participate in drug treatment. She is a poor candidate for release and the
21
     government respectfully requests that the Court deny the Defendant’s Motion to
22
     Reconsider Detention.
23
            Respectfully submitted this 31st day of May, 2020.
24
25                                               MICHAEL BAILEY
                                                 United States Attorney
26                                               District of Arizona

27                                                s/ Craig H. Russell
                                                 CRAIG H. RUSSELL
28                                               Assistant U.S. Attorney

                                                   -2-
     Case 4:20-mj-08606-N/A-JR Document 29 Filed 03/31/20 Page 3 of 3




 1   Copy of the foregoing served electronically or by
     other means this this 31st day of May, 2020, to:
 2
     All ECF Participants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
